DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement method of making and apparatus and product made, as set forth in the Office action mailed on 02/12/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn completely. Claim 8, directed to method of making the allowable product and claims 11-12 directed to an apparatus including the allowable product no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 and 8-12 are allowed over the closest prior art of record Shizuka and Hirosi.
Applicant’s arguments filed on 05/02/2022 are persuasive. Specifically, the claimed material distinguishes from the prior art in requiring the positive electrode active material containing a concentration of sulfuric acid radicals Q (mass%) of 0.01 or more and 2.0 or less, wherein a surface of the positive electrode active material contains a concentration of sulfur atoms P (atom%) of 0.01 or more and 2.5 or less, wherein a ratio P/Q (atom%/mass%) is more than 0.8 and less than 5.0, wherein the concentration of sulfuric acid radicals Q (mass%) and the concentration of sulfur atoms P (atom%) in the positive electrode active material is configured to suppress adsorption of moisture. Shizuka in combination of Hirosi teaches a similar positive electrode active material however, the sulfur in Shizuka corresponds to a sulfate compound in the positive electrode active material not sulfur atoms in a surface of the positive electrode active material. In addition, the claimed material requires a particular crystal structure and composition required by a particular X-ray diffraction pattern and particular peak definitions associated with the different crystal planes within the structure (i.e., wherein, in a powder X-ray diffraction measurement in which CuKa rays are used, a crystallite size α(A) at a peak in a range of 2 θ=18.7+10 is 400 or more and 1200 or less, and the positive electrode active material has a α-NaFe02 crystal structure, 2 DM_US 178708188-1.079326.0034Application No. 15/771,926Docket No.: 079326-0034 wherein a 50% cumulative volume particle size D5o ( m) is 1 or more and 20 or less and a ratio a/D5o (A/pm) of the crystallite size α (A) at a peak in a range of 2 θ=18.7+10 in a powder X-ray diffraction measurement in which CuKa rays are used to the 50% cumulative volume particle size D5o (pm) is 10 or more and 400 or less, and wherein a BET specific surface area (m2/g) is 0.1 or more and 4 or less.). The claimed material is reasonably commensurate in scope with the results shown in table 1-2 which shows enhanced properties for materials including suppression of adsorption (i.e., adsorbed moisture) for excellent storage stability. 
In light of the above, claims 1-2 and 8-12 passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723